Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 10, 18 and 20 are objected to because of the following informalities: “the first model or the second model” should read, “the first version of the model or the second version of the model” or “the model” since claims 1 and 10 only recites a single model.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 11 recites, “A system comprising: one or more processor, coupled to memory and configured to…”. Therefore, claim is identifying the system with one or more processors. A processor in it’s plain meaning can be just a software (see, The authoritative Dictionary of IEEE standards Terms, Seventh Edition, page 872, which define processor as “a computer program that includes the compiling, assembling, translating, and related functions for a specific programming language, for example, Cobol processor, Fortran Processor”). Therefore, the claimed system must include the hardware necessary to realize any of the functionality of the claimed modules and produce a useful, concrete and tangible result. In absence of any positive recitation of such hardware as part of the claimed unit/apparatus, the claim is considered non-statutory. Claims 12-20 depend on claim 11 respectively and they also do not cure the deficiencies of the independent claims and also do not incorporate any hardware component into the system claim.
Examiner suggest amending the claim to recite, “the system comprising: a memory; one or more processors, coupled to the memory and configured to:...” in order to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hadnagy (US 2016/0330238 A1), hereinafter, “Hadnagy” over Gatti (US 2017/0026388 A1), hereinafter, “Gatti”.
Regarding Claim 1 and 11, Hadnagy discloses a method and a system, wherein the system comprises: 
one or more processors, coupled to memory (See, Fig. 2, Numeral 110, processor and memory are inherent components of a testing system for performing the processing and storing of data) and configured to: 
communicate a first one or more simulated phishing communications to a plurality of users using a first version of a model (See, Paragraph 0079, “As indicated in the “Setup” phase above, phishing messages are created with each having a different difficulty level based upon the “levels” indicated above”  and Paragraph 0080, “This email is sent to all of the users that are being tested in block 35”, Note: Please note that examiner is interpreting simulated phishing messages with their classifications as a simulated phishing model and different difficulty levels as the claimed versions of the models. As a result, initially all the selected user would receive the first simulated phishing communication generated using a first version (i.e. least difficult or level 1 type messages); 
receive one or more responses from the plurality of users to the first one or more simulated phishing communications (See, Paragraphs 0080, “Each user that receives a phishing message is monitored to verify if they click on the phishing message. This may be done by connecting the phishing message link with a device which can monitor incoming messages and the sender”); 
communicate a second one or more simulated phishing communications to the plurality of users using a second version of the model (See, Paragraph 0084, “In block 45 the level is increased for all of those users that had successfully passed the previous test” and Paragraph 0091, “In block 35, each user has a current difficulty level stored in the system (updated in block 35). A phishing message of the current difficulty level for each user is selected and sent to the user”, Note: after the first-round group of people who failed the test are kept at the same level and tested again with same difficulty level phishing message (see, Paragraph 0088), and second group of people who have passed the test are then send phishing message corresponding to the 2nd level difficultly); 
receive one or more responses from the plurality of users to the second one or more simulated phishing communications (See, Paragraphs 0080, “Each user that receives a phishing message is monitored to verify if they click on the phishing message. This may be done by connecting the phishing message link with a device which can monitor incoming messages and the sender”); and 
determine, based at least on the one or more responses to the second one or more simulated phishing communications, to replace the first version of the model with the second version of the model (See, Paragraph 0084, 0088 and 0091 and 0093, “After several iterations through this process, the users have differing levels, and therefore phishing messages of differing levels are being sent to the users”, Note: after the second iteration, the first group of users (who failed the test in the first round) upon successfully passing would be presented with a phishing message corresponding to the 2nd level difficultly, which would read on the claim language of determining, based at least on the one or more responses to the second one or more simulated phishing communications, to replace the first version of the model with the second version of the model).
While Hadnagy discloses creating phishing messages by modifying existing messages (See, Paragraph 0075, 0076 and 0094), Hadnagy fails to disclose responsive to the one or more responses from the plurality of users, update the first version of the model to create a second version of the model.
Gatti discloses responsive to one or more responses from a plurality of users, update a first version of a model to create a second version of the model (See, Paragraphs 0035, “Using the example illustrated in FIG. 2, phishing management device 140 may determine that the determined response rates are higher than target response rate 615. In response to this determination, phishing management device 140 may increase the number of users that should receive subsequent phishing emails and adjust the composition of subsequent phishing emails to include more emails that are less personal to lower the response rate to be closer to target response rate 615. As another example, phishing management device 140 may determine that the average response rate to first plurality of phishing emails 605 is lower than target response rate 615. In response, phishing management device 140 may adjust the composition of subsequent phishing emails to include more emails that are more personal to raise the response rate to be closer to target response rate 615. In particular embodiments, target response rate 615 may be selected by an administrator and/or set to reflect historical response rates to phishing emails” and Paragraph 0036, “In this manner, phishing management device 140 may determine a second plurality of phishing emails 620 that includes phishing emails of the first type and the second type”, Note: examiner is interpreting Fig. 2, Numeral 605 as the first version of a model and Numeral 620 as a second version of the model).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update, in the system of Hadnagy, the first version of the model to create a second version of the model as taught by Gatti so that phishing management device may change the number of users that should receive subsequent phishing emails. Phishing management device may adjust the number of subsequent phishing emails of particular types. Phishing management device may make these adjustments so that an aggregate response rate to subsequent phishing emails is predicted to be closer to the target response rate than the determined response rates” (See, Gatti, Paragraph 0034).
Regarding Claims 2 and 12, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses wherein the one or more processors are further configured to generate the first one or more simulated phishing communications using the first version of the model (See, Hadnagy, Paragraph 0021).  
Regarding Claims 3 and 13, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses wherein the one or more processors are further configured to generate the second one or more simulated phishing communications using the second version of the model (See, Hadnagy, Paragraphs 0084 and 0091).  
Regarding Claims 4 and 14, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses to use, responsive to the determination, the second version of the model for subsequent simulated phishing communications to the plurality of users (See, Hadnagy, Paragraph 0084, 0088 and 0091 and 0093, “After several iterations through this process, the users have differing levels, and therefore phishing messages of differing levels are being sent to the users”, Note: after the second iteration, the first group of users (who failed the test in the first round) upon successfully passing would be presented with a phishing message corresponding to the 2nd level difficultly, which would read on the claim language of to use, responsive to the determination, the second version of the model for subsequent simulated phishing communications to the plurality of users).
Regarding Claims 6 and 16, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses wherein the one or more responses indicate an interaction by one or more of the plurality of users with at least one of the first one or more simulated phishing communications (See, Hadnagy, Paragraphs 0098-0100).  
Regarding Claims 7 and 17, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses wherein the second one or more responses indicate an interaction by one or more of the plurality of users with at least one of the second one or more simulated phishing communications (See, Hadnagy, Paragraphs 0098-0100).    
Regarding Claims 8 and 18, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses wherein one of the first model or the second model is a classification model (See, Hadnagy, Paragraphs 0021 and 0032).  
Regarding Claims 9 and 19, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses wherein the model is configured for the plurality of users sharing one or more common attributes (See, Hadnagy, Paragraph 0079).  
Regarding Claims 10 and 20, the rejection of claims 1 and 11 is incorporated and the combination of Hadnagy and Gatti further discloses wherein one of the first model or the second model is a persona model (See, Hadnagy, Paragraphs 0096-97 and 0114).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,986,125 B2 in view of Gatti.
Claims 1-7 and 11-17 requires following additional limitation: 
responsive to the one or more responses from the plurality of users, update the first version of the model to create a second version of the model.
Gatti discloses responsive to one or more responses from a plurality of users, update a first version of a model to create a second version of the model (See, Paragraphs 0035 and Paragraph 0036).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the first version of the model to create a second version of the model as taught by Gatti so that phishing management device may change the number of users that should receive subsequent phishing emails. Phishing management device may adjust the number of subsequent phishing emails of particular types. Phishing management device may make these adjustments so that an aggregate response rate to subsequent phishing emails is predicted to be closer to the target response rate than the determined response rates” (See, Gatti, Paragraph 0034).
With regards to Claims 8 and 18 Gatti further discloses wherein one of the first model or the second model is a classification model (See, Paragraphs 0003 and 0036).
Claims 9-10 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,986,125 B2 in view of Hadnagy.
Claims 9 and 19 requires following additional limitation: wherein the model is configured for the plurality of users sharing one or more common attributes.
Hadnagy discloses wherein the model is configured for the plurality of users sharing one or more common attributes (See, Hadnagy, Paragraph 0079).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the model for the plurality of users sharing one or more common attributes as taught by Hadnagy in order to provide corporate security awareness training to its employees.  
Claims 10 and 20 requires following additional limitation: wherein one of the first model or the second model is a persona model.
Hadnagy discloses wherein one of the first model or the second model is a persona model (See, Hadnagy, Paragraphs 0096-97 and 0114).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first model or the second model is a persona model as taught by Hadnagy in order to provide corporate security awareness training to its employees.  

Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,812,529 B2 in view of Gatti.
Claims 1-7 and 11-17 requires following additional limitation: 
responsive to the one or more responses from the plurality of users, update the first version of the model to create a second version of the model.
Gatti discloses responsive to one or more responses from a plurality of users, update a first version of a model to create a second version of the model (See, Paragraphs 0035 and Paragraph 0036).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the first version of the model to create a second version of the model as taught by Gatti so that phishing management device may change the number of users that should receive subsequent phishing emails. Phishing management device may adjust the number of subsequent phishing emails of particular types. Phishing management device may make these adjustments so that an aggregate response rate to subsequent phishing emails is predicted to be closer to the target response rate than the determined response rates” (See, Gatti, Paragraph 0034).
With regards to Claims 8 and 18 Gatti further discloses wherein one of the first model or the second model is a classification model (See, Paragraphs 0003 and 0036).
Claims 9-10 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,812,529 B2 in view of Hadnagy.
Claims 9 and 19 requires following additional limitation: wherein the model is configured for the plurality of users sharing one or more common attributes.
Hadnagy discloses wherein the model is configured for the plurality of users sharing one or more common attributes (See, Hadnagy, Paragraph 0079).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the model for the plurality of users sharing one or more common attributes as taught by Hadnagy in order to provide corporate security awareness training to its employees.  
Claims 10 and 20 requires following additional limitation: wherein one of the first model or the second model is a persona model.
Hadnagy discloses wherein one of the first model or the second model is a persona model (See, Hadnagy, Paragraphs 0096-97 and 0114).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first model or the second model is a persona model as taught by Hadnagy in order to provide corporate security awareness training to its employees.  

Allowable Subject Matter
Claims 5 and 15 would be allowable by filing terminal disclaimer to overcome the rejection(s) under non-statutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435